DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-11, 13, 15-18 and 20-25 are rejected under 35 U.S.C. 102al as being anticipated by Donnelly et al '375. Donnelly et al '375 discloses a display mounted messaging system (figures 1-6), the system comprising:  a computing device 108 (column 9, lines 22-58) including one or more processors 116 configured to determine a probability of a vehicle interacting with a subject (processor uses mapping data and other data to predict the probable position and/or movement of other vehicles, bikes, people, animals etc., see column 9, lines 42-58) and to cause an LED controller (120, 302) to provide a message in a direction of the subject (‘message such as it is safe to walk in front of the vehicle’, see column 4, line 26-39 and column 6, lines 15-31): a light emitting diode (LED) display (400, 206a, 206b, 206c or 304a,  304b, 304c, see figures 2-4H) attached to a housing 202 of a sensor (LIDAR system in housing 202 includes sensors, see column 4, line 48 to column 5, line 8 and column 11, .
Regarding claim 2, the system of claim 1, wherein the at least one LED in the LED display is part of a LED strip (as broadly claimed the term "strip" is synonymous with 'section' or 'stripe', see figure 2
which shows three linear LED strips, segments or stripes 206a, 206b and 206c, see figure 2) comprising a plurality of LEDs (column 3, lines 6-11 and column 5, line 66 to column 6, line 14).
Regarding claim 4, the system of claim 2, wherein the one or more strips of LEDs (206a, 206b, 206c) are mounted to one or more supports (see column 3, line 9 to line 11 and column 6, lines 9-14), and the one or more a supports are attached to the housing 202 of the sensor.
Regarding claim 5, the system of claim 2, wherein the plurality of LEDs of the LED strip are integrated into the sensor housing (see column 3, line 9 to line 11 and column 6, lines 9-14).
Regarding claim 6, the system of claim 1, further comprising a motor, wherein the motor (column 6, line 6) is configured to rotate the housing 202 of the sensor and the LED display (206a-206c) simultaneously.
Regarding claim 7, the system of claim 6, wherein the LED display and the housing of the sensor rotate at the same rate (column 5, line 66 to column 6, line 14)
Regarding claim 9, the system of claim 1, further comprising one or more lenses (see column 6, lines 1-5, "One or more lenses 204 can be positioned in front of the emitter/detectors (not shown) of the scanning device in order to focus the outgoing laser light and the returned light") wherein the one
or more lenses are configured to redirect light emitted by the at least one LED (see column 5, line 66 to column 6, line 14, light is redirected as focused light).

Regarding claim 11, the system of claim 10, wherein the one or more lenses are configured to move relative to the LED strip (as broadly claimed, the one or more lenses is capable of moving relative to the LED strip when the device is assembled or disassembled).
Regarding claim 13, the system of claim 10, wherein the LED strip is configured to move relative to the one or more lenses (as broadly claimed, the LED strip is capable of moving relative to the one or more lenses when the device is assembled or disassembled).
Regarding claim 15, the system of claim 10, wherein the one or more lenses 204 are configured to redirect the light to one or more heights based on the height of the subject (see column 5, line 66 to column 6, line 14, light is redirected based on returned scanning light, inherently the scanned objects and subjects would have height and distance data of the scanned objects and subjects).
Regarding claim 16, the system of claim 10, wherein the one or more lenses 204 are configured to redirect the light toward the subject (see column 3, lines 27-62 and column 5, line 66 to column 6, line 14, light is redirected towards a user).
Regarding claim 17, the system of claim 10, wherein the one or more lenses 204 are integrated into the sensor housing 202 (see column 5, line 66 to column 6, line 14).
Regarding claim 18, the system of claim 1, wherein the sensor is mounted on a vehicle 102 (figures 4A-4H).
Regarding claim 20, the system of claim 19 further comprising the vehicle 102.
Regarding claim 21, the system of claim 1, wherein the one or more processors 116 are further configured to determine the probability further based on a location of the subject (see column 9, 
Regarding claim 22, the system of claim 1, wherein the one or more processors 116 are further configured to determine the probability further based on a possible trajectory of the subject (see column 9, lines 22-58, predicts the probable movement or trajectory of the subject based on mapping data and other data).
Regarding claim 23, the system of claim 1, wherein the one or more processors 116 are further configured to determine the probability further based on a type of the subject, wherein the type of the subject includes pedestrian, bicyclist, or one or more types of vehicles (see column 9, lines 42-58).
Regarding claim 24, the system of claim 23, wherein the one or more types of vehicles include at least a car, a truck, a motorcycle, and a bus (see column 9, lines 42-58).
Regarding claim 25, the system of claim 1, wherein the one or more processors 116 are further configured to determine whether the probability satisfies a threshold, and wherein causing the LED controller to provide the message is further based on the determination of whether the probability satisfies the threshold (inherently, the predictability or probability of location and movement would have to include a threshold when comparing the mapping data and other data.)

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
03/09/21 have been fully considered but they are not persuasive.
Applicant’s argument that “Donnelly describes tailoring imagery towards a user not providing “a message in a direction of an intended recipient and at a height based on a height on the intended recipient. while Donnelly’s imagery “can be positioned to be easily visible to a user of the vehicle, bystander, other drivers, or the like.” (Donnelly col. 3,11. 33-35). Donnelly does not provide any explanation of what this means or how it can be achieved. Rather the term “easily visible” does
not equate to “a computing device including one or more processors configured to determine a probability of a vehicle interacting with a subject” as claimed.” ” is not found persuasive.
At column 9, lines 41-58 Donnelly et al ‘375 discloses:  “ The autonomy system 116 can be configured to control the operation of the vehicle 102 (e.g., to operate autonomously). For instance, the autonomy system 116 can obtain the data associated with the vehicle 102 (e.g., acquired by the data acquisition system(s) 114) and/or the map data. The autonomy system 116 can control various functions of the vehicle 102 based, at least in part, on the acquired data associated with the vehicle 102 and/or the map data. For example, the autonomy system 116 can include various models to perceive road features, signage, and/or objects (e.g., other vehicles, bikes, people, animals, etc.) based on the data acquired by the data acquisition system(s) 114, map data, and/or other data. The autonomy system 116 can be configured to predict the position and/or movement (or lack thereof) of such elements. The autonomy system 116 can be configured to plan the motion of the vehicle 102 based, at least in part, on such predictions.”
Thus, Donnelly et al '375 discloses a display mounted messaging system (figures 1-6), the system comprising:  a computing device 108 (column 9, lines 22-58) including one or more processors 116 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M SEMBER/Primary Examiner, Art Unit 2875